Citation Nr: 0917119	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In February 2009, the appellant testified during a hearing 
before the undersigned acting Veterans Law Judge at the 
Seattle, Washington RO.  A transcript of the hearing is of 
record.

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  The additional 
evidence includes a statement by a private physician 
concerning the Veteran's physical condition.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. § 20.800. 


FINDINGS OF FACT

1.  The medical evidence shows that the service-connected 
peripheral neuropathy of the left lower extremity is 
characterized by mild impairment prior to July 31, 2008.

2.  The medical evidence is at least in equipoise that the 
service-connected peripheral neuropathy of the left lower 
extremity is manifested by moderately severe impairment as of 
July 31, 2008.

3.  The medical evidence shows that the service-connected 
peripheral neuropathy of the right lower extremity is 
characterized by mild impairment prior to July 31, 2008.

4.  The medical evidence is at least in equipoise that the 
service-connected peripheral neuropathy of the right lower 
extremity is manifested by moderately severe impairment as of 
July 31, 2008.


CONCLUSIONS OF LAW

1.  The schedule criteria for a disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity prior to July 31, 2008 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).  

2.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a rating of 40 percent for service-connected 
peripheral neuropathy of the left lower extremity as of July 
31, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

3.  The schedule criteria for a disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity prior to July 31, 2008 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).  

4.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a rating of 40 percent for service-connected 
peripheral neuropathy of the right lower extremity as of July 
31, 2008 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.


For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The claim for a higher rating for peripheral neuropathy of 
the bilateral extremities is based on a November 2005 rating 
decision that granted entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities.  
Therefore, these claims are now substantiated.  As such, the 
Veteran's filing of an appeal as to this determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice, to include Vazquez, is required for the initial 
higher rating for peripheral neuropathy of the bilateral 
lower extremities.

Although no further notice is required for an in initial 
increased rating claim, the Board notes that the RO notified 
the Veteran in a letter dated in August 2008 that he may 
submit evidence showing that his service-connected peripheral 
neuropathy of the bilateral lower extremities has increased 
in severity.  The RO informed the Veteran of the types of 
medical or lay evidence that he may submit.  Specifically, 
the Veteran was informed that he could provide statements 
from his employer as to job performance, lost time or other 
information regarding how his condition affects his ability 
to work.  He was also informed that he could provide lay 
statements from individuals who are able to describe from 
their own knowledge and personal observations in what manner 
his disability has become worse.  The letter also notified 
the Veteran of how VA determines disability ratings and 
provided the Veteran with the schedular criteria for 
incomplete paralysis of the sciatic nerve, which the RO had 
found analogous to the Veteran's peripheral neuropathy.  
Furthermore, the Veteran was notified of how VA determines 
the effective date of claims that are granted.  This 
information was satisfied subsequent to the initial AOJ 
decision; however, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in September 
2008 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as any notice error did not affect the 
essential fairness of the adjudication.  


With regard to the duty to assist, the claims file contains 
service treatment records, private medical records, a private 
medical opinion, VA treatment records and VA examinations 
dated in September 2005 and July 2008.  A transcript of the 
February 2009 Travel Board hearing is associated with the 
file.  Additionally, the claims file contains the Veteran's 
statements in support of his claim and a lay statement from 
his wife.  The Board has carefully reviewed the Veteran's 
statements and it concludes that he has not identified 
further available evidence not already of record.  In 
addition, there is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claims for an Increased Rating

The RO granted the Veteran entitlement to service connection 
for peripheral neuropathy of the bilateral lower extremities 
as secondary to his service-connected diabetes type II.  The 
Veteran appeals the disability rating assigned to the 
service-connected peripheral neuropathy.  He contends that a 
higher rating is warranted due to the pain from his 
peripheral neuropathy of the bilateral lower extremities. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that peripheral neuropathy is not 
specifically listed in the rating schedule; therefore, it is 
rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
are closely related.  See 38 C.F.R. §4.20.  The Veteran's 
peripheral neuropathy is currently rated as 10 percent 
disabling for each lower extremity by analogy under the 
provisions of 38 C.F.R. 4.124a, Diagnostic Code 8520 for 
impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  

Words such as "mild," "moderate," "moderately severe" 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

A private treatment record in December 2004 revealed that 
light touch was abnormal on the feet; however, pinprick and 
proprioception was normal.  The only reflex the Veteran's 
physician could detect regarding deep tendon reflexes was his 
right knee.  The Veteran had a positive Romberg test.  VA 
treatment records show that the Veteran complained of painful 
peripheral neuropathy.  

The Veteran underwent a VA examination in September 2005.  He 
reported decreased sensation of his distal feet bilaterally.  
The examiner noted that the Veteran had some surgical 
residuals with a limp of the right foot, which is not related 
to the diabetes.  Neurological examination of the Veteran 
showed cranial nerves II through XII to be grossly intact.  
Motor strength was normal with no muscle atrophy or wasting.  
Deep tendon reflexes were normal and symmetrical.  Sensory 
tests showed deficits only in the distal feet bilaterally on 
monofilament testing consistent with "mild" diabetic 
peripheral neuropathy in the lower bilateral extremities.  
Coordination was within normal limits and gait was normal.  
Romberg was negative.  

The Veteran underwent another VA examination in July 2008.  
The examiner noted that the Veteran ambulated with a walker.  
The Veteran reported that he wakes up at night with his feet 
feeling like they are on fire.  The Veteran stated that he 
stumbles a lot because he does not know where his feet are.  
A physical examination of the Veteran showed that sensation 
of the bilateral lower extremities were diminished to 
monofilament and vibration.  The examiner diagnosed the 
Veteran with "severe" peripheral neuropathy of bilateral 
lower extremities that is at least as likely as not 
contributed by his diabetes and his L5 spinal stenosis.  The 
examiner could not state how much each contributed to the 
peripheral neuropathy without resorting to mere speculation.  
The examiner provided the Veteran with a nerve conduction 
study in August 2008, which revealed severe length dependent 
predominantly axonal peripheral polyneuropathy.   

The Veteran's private physician submitted a letter dated in 
September 2008 on behalf the Veteran asserting that over the 
past year or so the Veteran had been developing peripheral 
neuropathy of the feet rather severely.  The physician noted 
that the Veteran has some small areas where he can feel a 
monofilament, but he definitely has neuropathic changes of 
his feet.  The physician stated that the Veteran complained 
of chronic pain in his feet, particularly a burning sensation 
at night.  The Veteran's private physician also provided a 
written opinion in January 2009.  He asserted that it appears 
that the Veteran's peripheral neuropathy in his legs have 
progressed of sufficient degree that he is unable to do 
gainful work with heavy machinery.  He cannot feel the 
multiple pedals that he is required to address in order to 
operate heavy equipment.  The physician did believe that the 
Veteran had sufficient control to drive a motor vehicle.  He 
provided the opinion that the Veteran's degree of neuropathy 
constitutes more than 10 percent.  

The Veteran testified regarding his symptoms of bilateral 
peripheral neuropathy of the lower extremities at a February 
2009 Travel Board hearing.  The Veteran asserted that his 
feet hurt all of the time and at night, the burning pain 
keeps him awake.  In addition, he testified that his feet or 
lower legs were numb and there places on his lower 
extremities that he could not feel a pin prick.  The Veteran 
indicates that he has to use a walker due to his peripheral 
neuropathy.  He stated that he has problems walking up and 
down steps if there is no railing.  The Veteran is able to 
perform most activities of daily living; however, his wife 
has to help him with showering and drying off due to his 
disabilities of the upper extremities.  He also reported that 
his wife now does most of the yard work.  The Veteran 
testified that he was retired and his retirement was not 
caused by his bilateral lower extremities.  

The Board notes that medical evidence indicates that 
Veteran's peripheral neuropathy is due to his service-
connected diabetes as well as the nonservice-connected 
disorder of spinal stenosis.  The examiner in July 2008 was 
able to attribute the right foot drop to spinal stenosis; 
however, she was unable to separate the other symptoms.  The 
Court has stated that if the distinction between service 
connected and non-service connected symptomatology cannot be 
made without resorting to speculation, the benefit of the 
doubt should be resolved in favor of the Veteran.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in favor of the Veteran, dictates that such signs 
and symptoms be attributed to the service-connected 
condition).  Therefore, in the situations where the 
clinicians could not distinguish between the Veteran's 
peripheral neuropathy due to diabetes and radiculopathy due 
to spinal stenosis, the Board will consider all of the 
reported symptoms. 

Based on the above evidence, the Board concludes that a 
staged rating is appropriate.  The evidence of record prior 
to the July 31, 2008 VA examination demonstrates that the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities is characterized by mild impairment.  While the 
veteran has reported pain and numbness of the lower 
extremities, his motor strength, coordination and gait were 
normal in the September 2005 VA examination.  In addition, as 
discussed above, the examiner in September 2005 noted that 
sensory deficits were shown only in the distal feet 
bilaterally on monofilament testing consistent with mild 
diabetic peripheral neuropathy in the lower bilateral 
extremities.  Accordingly, the Board finds that a 10 percent 
disability rating more closely approximates the Veteran's 
disability picture prior to July 31, 2008. 

However, the VA examination conducted on July 31, 2008 shows 
that the Veteran's disability picture had increased in 
severity.  The Board observes that the physical examination 
conducted on July 31, 2008 and the nerve conduction studies 
evaluated in August 2008 revealed that the Veteran had severe 
peripheral neuropathy of the lower extremities.  The Veteran 
had diminished sensation of the bilateral lower extremities 
to monofilament and vibration.  The July 2008 VA examination 
revealed that the Veteran ambulates with a cane.  In 
addition, during the Travel Board hearing, the Veteran 
testified that his lower extremities were in constant pain.  
He reported that his feet were numb and there were places on 
his lower extremities that he could not feel a pin prick.  
The Veteran also reported difficulty walking and climbing 
stairs.  Although, two VA examiners in July 2008 and August 
2008 determined that the Veteran's bilateral peripheral 
neuropathy of the lower extremities is severe, the record 
shows that the Veteran's peripheral neuropathy is not 
manifested by marked muscular atrophy.  Thus, the Board finds 
that the Veteran's peripheral neuropathy of the bilateral 
lower extremities more closely approximates moderately severe 
impairment as of July 31, 2008. 


According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected peripheral neuropathy of the 
bilateral lower extremities is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities with the established criteria found in the rating 
schedule for incomplete paralysis of the sciatic nerve that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The evidence shows that 
the Veteran is currently unemployed.  However, during the 
February 2009 Travel Board hearing, the Veteran testified 
that he is retired and his retirement was not due to his 
peripheral neuropathy.  Accordingly, the Board finds that the 
evidence does not reveal the Veteran's peripheral neuropathy 
of the bilateral lower extremities has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization or has otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
prior to July 31, 2008 is denied.  

Entitlement to a disability rating of 40 percent for 
peripheral neuropathy of the left lower extremity as of July 
31, 2008 is granted.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
July 31, 2008 is denied.  

Entitlement to a disability rating of 40 percent for 
peripheral neuropathy of the right lower extremity as of July 
31, 2008 is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


